     Case 4:19-cv-00539-MW-MJF Document 112 Filed 05/10/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION


PATRICK WITCHER,

             Plaintiff,

v.                                           Case No.: 4:19cv539-MW/MJF

FLORIDA DEPARTMENT OF
CORRECTIONS,

          Defendant.
____________________________/

                          ORDER CLOSING THE FILE

      The parties have filed a stipulation for dismissal with prejudice. ECF No. 111.

The notice is effective without an order. See Fed. R. Civ. P. 41(a)(1)(A)(ii); Anago

Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272, 1278 (11th Cir. 2012). Accordingly,

the Clerk must close the file.

      SO ORDERED on May 10, 2021.

                                             s/Mark E. Walker
                                             United States District Judge
